 1   PILLSBURY WINTHROP SHAW PITTMAN LLP
     JONATHAN R.DOOLITTLE (290638)
 2   jonathan.doolittle@pillsburylaw.com
     Four Embarcadero Center, 22nd Floor
 3   San Francisco, CA 94111-5998
     Telephone:     415.983.1000
 4   Facsimile:     415.983.1200
 5   Attorneys for Plaintiff Wells Fargo Bank, National Association
 6

 7

 8                                 IN THE UNITED STATES BANKRUPTCY COURT

 9                                       NORTHERN DISTRICT OF CALIFORNIA

10                                                OAKLAND DIVISION

11
                                                                   Case No. 20-40990-RLE
12   In re:
                                                                   Chapter 7
13   FAIRN & SWANSON, INC.,
                                                                   DEFENDANT'S RESPONSE TO
14            Debtor.
                                                                   DIAGEO'S COMPLAINT FOR
15                                                                 DECLARATORY RELIEF TO
     DIAGEO BRANDS BV, DIAGEO SCOTLAND                             DETERMINE (1) WHETHER
16   LIMITED, and DIAGEO NORTH AMERICA, INC.,                      DIAGEO'S PRODUCTS ARE
                                                                   PROPERTY OF THE ESTATE; (2)
17            Plaintiffs,                                          THE EXTENT OF WELLS FARGO'S
                                                                   SECURITY INTEREST IN THE
18    v.                                                           DIAGEO PRODUCTS; AND (3) IN THE
19                                                                 ALTERNATIVE, WHETHER THE
     LOIS I. BRADY, as Trustee for the Chapter 7 estate            TRUSTEE IS PROHIBITED FROM
     of FAIRN & SWANSON, INC., and WELLS
20   FARGO BANK, NATIONAL ASSOCIATION                              ASSUMING AND ASSIGNING THE
                                                                   DISTRIBUTION AGREEMENTS
21            Defendants.                                          ABSENT DIAGEO'S CONSENT OR
                                                                   WHETHER THEY MAY BE
22
                                                                   TERMINATED PURSUANT TO 11
23                                                                 U.S.C. § 365(E)

24
                                                                   Adv. Proc. No. 20-04034-RLE
25

26

27

28

 Case: 20-04034           Doc# 5                    Case No.Entered:
                                        Filed: 09/14/20      20-04034-RLE
                                                                      09/14/20 19:37:42   Page 1 of 41
     11990749v2 9/14/2020 8:00 PM 1989.692
                                                                                                 4827-5759-5083.v1
 1                                        NATURE OF THE CASE

 2                  1.      Diageo brings this adversary proceeding to obtain declaratory
                            judgment determining the respective rights and interests
 3                          between Diageo, Lois L. Brady, the Chapter 7 Trustee
                            ("Trustee") in the above-captioned bankruptcy case, Wells
 4
                            Fargo Bank, N.A. ("Wells Fargo"), and any prospective buyers
 5                          of Diageo's trademarked goods. At the time of the bankruptcy
                            filing, Fairn & Swanson, Inc. (the "Debtor") had millions of
 6                          dollars' worth of beer and spirits in its possession pursuant to a
                            non-exclusive license to sell Diageo's goods at the U.S./Mexico
 7                          border and on marine vessels such as cruise ships.
 8   ANSWER:        Answering Paragraph 1, Wells Fargo admits that Diageo has brought a declaratory
 9
     judgment action and that the Debtor has millions of dollars' worth of beer and spirits in its possession
10
     that it purchased from Diageo pursuant to a distribution agreement. Wells Fargo denies each and every
11
     remaining allegation contained in Paragraph 1.
12

13                  2.      The distribution agreements between Diageo and Debtor govern
                            the sale of these trademarked goods, and those contracts are
14                          governed by English law pursuant to the choice of law clauses
                            agreed to by the parties. England bears a close connection to
15                          these international commercial contracts given Diageo's parent
                            company is based in London, and many of Diageo's trademarked
16
                            products are produced in and shipped from the United Kingdom
17                          ("UK").

18   ANSWER:        Answering Paragraph 2 of the Complaint, Wells Fargo states that the distribution

19   agreements between Diageo and Debtor speak for themselves and that the allegations of Paragraph 2
20   are legal conclusions and not an entire statement of the choice of law analysis under California law or
21
     the Uniform Commercial Code ("UCC"); and on that basis Wells Fargo denies the allegations of
22
     Paragraph 2. Wells Fargo further denies that English law governs Diageo's interests in products that
23
     are in Debtor's possession and constitute Wells Fargo's collateral (the "Collateral") under that certain
24

25   Credit Agreement dated as of November 10, 2017, by and between Debtor and Wells Fargo, as

26   amended, modified and supplemented from time to time ("Prepetition Credit Agreement").

27

28                                                      2

 Case: 20-04034       Doc# 5                 Case No.Entered:
                                 Filed: 09/14/20      20-04034-RLE
                                                               09/14/20 19:37:42       Page 2 of 41
                                                                                                 4827-5759-5083.v1
 1                  3.      The distribution agreements between Diageo and Debtor
                            required the Debtor to pay the purchase price in full before legal
 2                          and beneficial title of the goods would pass to Debtor, and until
                            then absolute title was retained by Diageo. This condition
 3
                            existed notwithstanding delivery to and possession by Debtor
 4                          and is recognized under English law as a valid condition
                            precedent to the transfer of title such that the seller retains an
 5                          unencumbered interest in the delivered goods that is superior to
                            the interests of the buyer and its secured creditors. Diageo now
 6                          seeks a declaration from this Court that upholds these legal
                            principals. The law of England, and specifically the UK Sale of
 7
                            Goods Act 1979, recognizes the validity of retention of title
 8                          clauses, unlike law in the United States that treats retention of
                            title clauses as nothing more than just a security interest in favor
 9                          of the seller.
10   ANSWER:        Answering Paragraph 3 of the Complaint, Wells Fargo states that the distribution
11
     agreements between Diageo and Debtor speak for themselves and that the allegations of Paragraph 3
12
     are legal conclusions; and on that basis Wells Fargo denies the allegations of Paragraph 3, other than
13
     that Wells Fargo admits that the goods have been delivered to and are in the possession of the Debtor,
14
     and that United States law treats retention of title clauses as nothing more than just a security interest
15

16   in favor of the seller. Wells Fargo further answers that the Court should declare that the laws of the

17   United States governs determination of title and priority and perfection of security interests in products
18   that are in Debtor's possession and constitute Wells Fargo's Collateral, and that UCC § 2-401 governs
19
     the legal effect of the title retention clauses of sales contracts through which products that were sold
20
     to, delivered to and are in the possession of Debtor, and constitute the Collateral.
21
                    4.      In the alternative, even if title to the goods passed to the Debtor,
22                          the Debtor's use of the goods is based upon the license of the
23                          Diageo trademarks. Without the license provided under the
                            distribution agreements, the Trustee may not use or sell the
24                          Diageo products without Diageo's consent, and Diageo has the
                            right to terminate the distribution agreements.
25
     ANSWER:        Answering Paragraph 4 of the Complaint, Wells Fargo states that the allegations of
26
     Paragraph 4 are legal conclusions and not a complete statement of United States law on the subject,
27

28                                                       3

 Case: 20-04034       Doc# 5                 Case No.Entered:
                                 Filed: 09/14/20      20-04034-RLE
                                                               09/14/20 19:37:42         Page 3 of 41
                                                                                                   4827-5759-5083.v1
 1   and on that basis denies them. Wells Fargo affirmatively states that neither the Trustee nor any

 2   subsequent purchaser needs a license from Diageo to sell the Products because the Products are
 3
     genuine goods in which Diageo's trademark rights have been exhausted by the sale to Debtor.
 4
                              NOTICE OF RELIANCE ON FOREIGN LAW
 5
                    5.     Diageo hereby provides notice of its intent to rely on a foreign
 6                         country's law in accordance with Federal Rule of Civil
                           Procedure 44.1 made applicable by Federal Rule of Bankruptcy
 7                         Procedure 9017. More specifically, Diageo intends to rely on
 8                         English law as to Counts 1 and 2 in accordance with the parties'
                           choice of law provision in the contracts governing their
 9                         transactions.

10   ANSWER:        Wells Fargo admits that Diageo is relying on a foreign country's law, states that the

11   Diageo distribution agreements speak for themselves, denies that English law governs the title and
12
     priority and perfection of security interests in the products that are in Debtor's possession and
13
     constitute Wells Fargo's Collateral, and affirmatively states that UCC § 2-401 governs the legal effect
14
     of the title retention clauses of sales contracts through which products that were sold to Debtor,
15
     delivered to and are in the possession of Debtor, and constitute the Collateral. Wells Fargo denies all
16

17   other allegations in Paragraph 5.

18                                       JURISDICTION AND VENUE
19                  6.     This Court has subject matter jurisdiction to consider this matter
                           pursuant to 28 U.S.C. §§ 157, 1334, and 2201. This matter is a
20                         core proceeding under 28 U.S.C. § 157(b).
21   ANSWER:        Wells Fargo admits the allegations contained in Paragraph 6.
22
                    7.     This adversary proceeding has been commenced in accordance
23                         with Rule 7001 of the Federal Rules of Bankruptcy Procedure
                           and is a core proceeding under 28 U.S.C. § 157(b).
24
     ANSWER:        Wells Fargo admits the allegations contained in Paragraph 7.
25

26                  8.     Venue is proper as provided in 28 U.S.C. § 1409 because this
                           adversary proceeding is related to and arises in Debtor's
27                         bankruptcy case pending in this District (the "Bankruptcy
                           Case").
28                                                     4

 Case: 20-04034      Doc# 5                 Case No.Entered:
                                Filed: 09/14/20      20-04034-RLE
                                                              09/14/20 19:37:42       Page 4 of 41
                                                                                                4827-5759-5083.v1
 1   ANSWER:        Wells Fargo admits the allegations contained in Paragraph 8.

 2                  9.      This Court has jurisdiction over the Trustee as the representative
                            of the Debtor's bankruptcy estate (the "Estate"). This Court has
 3
                            jurisdiction over Wells Fargo because Wells Fargo has
 4                          submitted to the Court's jurisdiction by appearing in the
                            Bankruptcy Case and filing a proof of claim on July 8, 2020.
 5
     ANSWER:        Wells Fargo admits the allegations contained in Paragraph 9.
 6
                                                   PARTIES
 7
                    10.     Plaintiffs Diageo Brands BV, Diageo Scotland Limited, and
 8                          Diageo North America, Inc. are producer and/or supplier
 9                          affiliates of Diageo plc, a London-based multinational beverage
                            and alcohol company of some of the most well-known alcohol
10                          brands (the "Diageo Products") including Buchanan's, Johnnie
                            Walker, Smirnoff, Guinness, Harp, Crown Royal, and
11                          Tanqueray gin just to name a few.
12   ANSWER:        Wells Fargo admits that Diageo is a producer and supplier of well-known alcohol
13
     brands, but lacks sufficient knowledge or information with which to admit or deny the remaining
14
     allegations of such paragraph and on that basis denies each and every other allegation of the paragraph.
15
                    11.     Defendant Lois I. Brady is the duly appointed Trustee for the
16                          Chapter 7 estate of Fairn & Swanson, Inc. and in that capacity is
17                          the proper party in interest to defend against the relief requested
                            herein. The Trustee may be served with process where she
18                          regularly conducts business pursuant to Rule 7004(b)(1) by first
                            class mail as follows: Lois I. Brady, Chapter 7 Trustee, P.O. Box
19                          12425, Oakland, CA 94604.
20   ANSWER:        Wells Fargo admits the allegation of Paragraph 11 of the Complaint.
21
                    12.     Defendant Wells Fargo provided funding to Debtor pre-petition
22                          pursuant to various loan documents that describe a blanket
                            security interest in all property of the Debtor. Wells Fargo, an
23                          insured depository institution, has appeared in the Bankruptcy
                            Case by its attorney, and therefore may be served by its attorney
24                          pursuant to Rule 7004(h)(1) by first class mail as follows:
25                          Jonathan Doolittle, Pillsbury Winthrop Shaw Pittman, LLP,
                            Four Embarcadero Center, 22nd Floor, San Francisco, CA
26                          94111. BACKGROUND

27   ANSWER:        Wells Fargo admits the allegations of Paragraph 12 of the Complaint.

28                                                      5

 Case: 20-04034       Doc# 5                 Case No.Entered:
                                 Filed: 09/14/20      20-04034-RLE
                                                               09/14/20 19:37:42        Page 5 of 41
                                                                                                  4827-5759-5083.v1
 1                                            BACKGROUND

 2                  13.    On June 2, 2020 (the "Petition Date"), Debtor filed chapter 7
                           bankruptcy in the United States Bankruptcy Court for the
 3                         Northern District of California, Oakland Division.
 4   ANSWER:        Wells Fargo admits the allegations of Paragraph 13 of the Complaint.
 5
                    14.    Prior to filing bankruptcy, Debtor was in the business of selling
 6                         and supplying duty free products to duty free shops through two
                           distribution channels: (1) Duty free shops near the U.S./Mexico
 7                         border, and (2) marine vessels such as cruise ships.
 8   ANSWER:        Wells Fargo admits the allegations of Paragraph 14 of the Complaint.
 9
                    15.    Diageo granted Debtor a non-exclusive license to sell Diageo
10                         Products in these distribution channels.

11   ANSWER:        Answering Paragraph 15 of the Complaint, Wells Fargo states that the distribution

12   agreements between Diageo and Debtor speak for themselves and that the allegations of Paragraph 15
13
     are legal conclusions; and on that basis Wells Fargo denies the allegations of Paragraph 15.
14
                    16.    Diageo, together with its parent company, Diageo plc, has a
15                         collection of over 200 brands of trademarked spirits and beer,
                           many of which are produced in and shipped from the UK, and
16                         sold in more than 180 countries around the world.
17   ANSWER:        Wells Fargo admits that Diageo is a producer and supplier of alcohol brands, but lacks
18
     sufficient knowledge or information with which to admit or deny the remaining allegations of such
19
     paragraph and on that basis denies each and every other allegation of the paragraph.
20
                    17.    Diageo is very selective with whom it does business in order to
21                         protect its global reputation, goodwill, brand recognition and
22                         integrity, and to prevent market saturation in certain territories.
                           To further these goals, Diageo tailors its distribution agreements
23                         to narrowly authorize the use of its intellectual property
                           (including trademarks) in connection with the sale of its
24                         products.
25   ANSWER:        Wells Fargo states that the distribution agreements between Diageo and Debtor speak
26
     for themselves and that Wells Fargo lacks sufficient knowledge or information with which to admit or
27

28                                                     6

 Case: 20-04034      Doc# 5                 Case No.Entered:
                                Filed: 09/14/20      20-04034-RLE
                                                              09/14/20 19:37:42        Page 6 of 41
                                                                                                 4827-5759-5083.v1
 1   deny the remaining allegations of such paragraph and on that basis denies each and every allegation

 2   of the paragraph.
 3
                              18.        On April 25, 2007, certain Diageo entities and Debtor entered
 4                                       into a "Distribution Agreement relating to Duty Free Market
                                         U.S./Mexico Border" (the "Mexico Border Distribution
 5                                       Agreement"). Then on May 1, 2013, Diageo Scotland Limited
                                         and Debtor entered into a letter agreement for the distribution of
 6                                       duty-free spirits for resale on marine vessels such as cruise lines
                                         (the "Marine Distribution Agreement," and together with the
 7
                                         Mexico Border Distribution Agreement, the "Diageo Products
 8                                       Distribution Agreements")1.

 9   ANSWER:                  Wells Fargo admits the first sentence, but lacks sufficient knowledge or information

10   with which to admit or deny the remaining allegations of Paragraph 18 and on that basis denies each
11
     and every other allegation of the paragraph.
12
                              19.        The Diageo Products Distribution Agreements were amended
13                                       from time-to-time, but the material terms of the core business
                                         relationship between Diageo and the Debtor remained constant
14                                       since its inception.
15   ANSWER:                  Wells Fargo lacks sufficient knowledge or information with which to admit or deny the
16
     allegations of Paragraph 19 and on that basis denies each and every other allegation of the paragraph.
17
                              20.        The Mexico Border Distribution Agreement governs all
18                                       transactions between the parties with respect to Diageo Products
                                         to be sold at duty free shops on the U.S./Mexico border. It
19                                       provides, among other things, that Diageo would:
20
                                         (a)        Supply Debtor with duty free spirits for resale in a
21                                                  specified territory;2 and

22                                       (b)        Authorize Debtor to use the certain trademarks in
                                                    connection with the sale of its products in the specified
23                                                  territory.3
24                 In exchange, Debtor agreed to, among other things:
25

26   1
      Pursuant to an intercompany agreement, Diageo Brands BV handles invoicing and collection on behalf of Diageo Scotland Limited under the Marine
     Distribution Agreement.
27   2
         The specified territory is defined as duty free shops on the U.S./Mexico border. See generally, Mexico Border Distribution Agreement, at 7, ¶2.
     3
         Id. at 18-19, ¶17.
28                                                                               7

 Case: 20-04034                 Doc# 5                      Case No.Entered:
                                                Filed: 09/14/20      20-04034-RLE
                                                                              09/14/20 19:37:42                               Page 7 of 41
                                                                                                                                           4827-5759-5083.v1
 1                                      (a)       Pay for all products within 90 days:4

 2                                      (b)       Ensure that any reference or use of any trademark or IP
                                                  owned by Diageo would only be used after Diageo's
 3                                                written approval;5
 4
                                        (c)       Refrain from assigning all or any part of the rights
 5                                                outlined in the Mexico Border Distribution Agreement
                                                  to any third party;6
 6
                                        (d)       Promptly notify Diageo of any suspected infringement
 7                                                of the Distributor Parties' IP within the specified market
                                                  territory in order for Diageo to defend or control such
 8
                                                  action.7
 9
     ANSWER:                  Wells Fargo states that the Mexico Border Distribution Agreement speaks for itself and
10
     denies any allegations inconsistent with it.
11
                              21.       The Mexico Border Distribution Agreement also provides that
12                                      Diageo may terminate the Mexico Border Distribution
13                                      Agreement if the Debtor is wound up, dissolved or goes into
                                        liquidation.8 If Diageo does terminate the Mexico Border
14                                      Distribution Agreement, Diageo is entitled to repossess the
                                        products under the terms of that agreement, and the Debtor is no
15                                      longer permitted to use the license to sell any products.9
16   ANSWER:                  Wells Fargo states that the Mexico Border Distribution Agreement speaks for itself and
17
     denies any allegations inconsistent with it and that the allegations of Paragraph 21 are legal
18
     conclusions and not a complete statement of United States law on the subject, and affirmatively states
19
     that neither the Trustee nor any subsequent purchaser needs a license from Diageo to sell the products
20
     because the products are genuine goods in which Diageo's trademark rights have been exhausted by
21

22   the sale to Debtor; and on that basis Wells Fargo denies the allegations of Paragraph 21.

23                            22.       The Mexico Border Distribution Agreement is a trademark
                                        license that contains the provisions necessary to establish the
24

25   4
         Mexico Border Distribution Agreement, at 9, ¶4.
     5
         Id. at 18-19, ¶17.
26   6
         Id at 24, ¶21.
     7
         Id. at 20, ¶17.8.
27   8
         Mexico Border Distribution Agreement at 21 ¶18.2.2.
     9
         Mexico Border Distribution Agreement at 23 ¶19.2.1 and ¶19.2.6.1
28                                                                          8

 Case: 20-04034                Doc# 5                      Case No.Entered:
                                               Filed: 09/14/20      20-04034-RLE
                                                                             09/14/20 19:37:42       Page 8 of 41
                                                                                                               4827-5759-5083.v1
 1                             Debtor's use of the Diageo trademarks, including the right to use
                               the trademarks, and the requirement that the Debtor only use the
 2                             trademarks for the purposes of performing its obligations under
                               the Diageo Products Distribution Agreements.
 3

 4   ANSWER:          Wells Fargo states that the Mexico Border Distribution Agreement speaks for itself and

 5   denies any allegations inconsistent with it and that the allegations of Paragraph 22 are legal

 6   conclusions and not a complete statement of United States law on the subject, and affirmatively states
 7   that neither the Trustee nor any subsequent purchaser needs a license from Diageo to sell the products
 8
     because the products are genuine goods in which Diageo's trademark rights have been exhausted by
 9
     the sale to Debtor; and on that basis Wells Fargo denies the allegations of Paragraph 22.
10
                      23.      The Marine Distribution Agreement contained many of the same
11
                               provisions.10
12
     ANSWER:          Wells Fargo states that the Marine Distribution Agreement speaks for itself and denies
13
     any allegations inconsistent with it.
14
                      24.      The Diageo Products Distribution Agreements also incorporate
15                             by reference Diageo's standard conditions of sale (the "Diageo
16                             General Conditions of Sale").11 The Diageo General
                               Conditions of Sale provided standard terms that were not
17                             specifically tailored to Diageo's business relationship with
                               Debtor, but nonetheless supplemented the terms of the Diageo
18                             Products Distribution Agreements to the extent the standard
                               terms were consistent with and did not contradict the specifically
19                             negotiated terms in the Diageo Products Distribution
20                             Agreements.12

21   ANSWER:          Wells Fargo states that the Diageo Products Distribution Agreements speak for

22   themselves and that the allegations of Paragraph 24 are legal conclusions, and on these bases Wells
23   Fargo denies the allegations of Paragraph 24.
24
     A.      The Diageo Products Distribution Agreements are governed by English law.
25

26
     10
        Marine Distribution Agreement, at 1-2 and Appx. I.
27   11
        Mexico Border Distribution Agreement, at 25, ¶22.2; Marine Distribution Agreement, at Appx. I.
     12
        Mexico Border Distribution Agreement, at 11, ¶4.17; Marine Distribution Agreement, at 1.
28                                                            9

 Case: 20-04034         Doc# 5                  Case No.Entered:
                                    Filed: 09/14/20      20-04034-RLE
                                                                  09/14/20 19:37:42              Page 9 of 41
                                                                                                         4827-5759-5083.v1
 1                      25.      The writings that comprise the Diageo Products Distribution
                                 Agreement all contain a choice of law provision stipulating that
 2                               the law or England (or England and Wales13) shall govern the
                                 contracts and related disputes.
 3

 4     ANSWER:          Wells Fargo states that the Diageo Products Distribution Agreements speak for

 5     themselves and that the allegations of Paragraph 25 are legal conclusions, and on these bases Wells

 6     Fargo denies the allegations of Paragraph 25.
 7                      26.      The Mexico Border Distribution Agreement contains the
 8                               following choice of law clause:

 9                        27 GOVERNING LAW AND JURISDICTION
                          The creation performance and termination of this Agreement shall be
10                        governed by the laws of England and the parties hereto submit to the
                          exclusive jurisdiction of the High Court of Justice located in London
11
       ANSWER:          Wells Fargo admits the allegation in Paragraph 26.
12

13                      27.      The Amendment to the Mexico Border Distribution Agreement
                                 contains the following choice of law clause:
14
                          5 GOVERNING LAW
15                        This Amendment shall be governed and construed in accordance with
                          the laws of England and Wales.
16

17     ANSWER:          Wells Fargo admits the allegation in Paragraph 27.

18                      28.      The Marine Distribution Agreement contains the following
                                 choice of law clause:
19
                          This agreement is governed by and shall be interpreted in accordance
20                        with English law.
21
       ANSWER:          Wells Fargo admits the allegation in Paragraph 28.
22
                        29.      The Diageo General Conditions of Sale attached to the Marine
23                               Distribution Agreement contains the following choice of law
                                 clause:
24
                          12 GOVERNING LAW AND JURISDICTION
25

26     13
         Choice of law of England v. England and Wales is a distinction without a difference as England and Wales share a
       common legal system within the UK. See Timothy H. Jones, Wales, Devolution and Sovereignty, Statute L. Rev., Vol. 33,
27     no. 2, pg. 151 (UK 2012) ("There are three separate legal orders (England and Wales, Scotland and Northern Ireland), each
       supported by a separate legal system and court structure.").
28                                                               10

     Case: 20-04034         Doc# 5                 Case No. Entered:
                                        Filed: 09/14/20     20-04034-RLE
                                                                      09/14/20 19:37:42                Page 10 of
                                                       41
                                                                                                                4827-5759-5083.v1
 1                     These General Conditions and any Contract and any dispute or claim
                       arising out of or in connection with it or its subject matter or formation
 2                     (including non-contractual disputes or claims) shall be governed by
                       and construed in accordance with English law and the parties submit
 3
                       irrevocably to the non-exclusive jurisdiction of the English courts. For
 4                     the avoidance of doubt, the provisions of the Vienna Convention on
                       the International Sale of Goods shall not apply to any Contract. In the
 5                     event that these General Conditions or any Contract of which these
                       General Conditions form part are translated into another language the
 6                     English language version shall prevail.
 7
       ANSWER:        Wells Fargo lacks sufficient knowledge or information with which to admit or deny the
 8
       allegations of Paragraph 29 and on that basis denies each and every allegation of the paragraph.
 9
                      30.    Moreover, each Diageo invoice issued in conjunction with an
10                           order from the Debtor has a choice of law provision
                             substantively identical to the choice of law provision in the
11
                             Diageo General Conditions of Sale. For example, the invoices
12                           issued for shipments under the Mexico Border Distribution
                             Agreement provide that the "General Conditions [of sale] and
13                           any Contract shall be governed by English law and the parties
                             submit irrevocably to the exclusive jurisdiction of the English
14                           courts[,]" and the invoices issued for shipments under the
15                           Marine Distribution Agreement similarly provide that the
                             "General Conditions [of sale] and any Contract and any dispute
16                           or claim arising out of or in connection with it or its subject
                             matter or formation (including non-contractual disputes or
17                           claims) shall be governed by and construed in accordance with
                             English law and the parties submit irrevocably to the exclusive
18                           jurisdiction of the English courts."
19
       ANSWER:        Wells Fargo lacks sufficient knowledge or information with which to admit or deny the
20
       allegations of Paragraph 30 and on that basis denies each and every allegation of the paragraph.
21
                      31.    So, every document that passed between Diageo and Debtor
22                           concerning the sale and shipment of Diageo Products
                             consistently memorialized the parties' intent for their business
23
                             relationship to be governed by English law.
24
       ANSWER:        Wells Fargo lacks sufficient knowledge or information with which to admit or deny the
25
       allegations of Paragraph 31 and on that basis denies each and every other allegation of the paragraph.
26
       B.     The Diageo Products Distribution Agreements contain express retention of title clauses
27
              that require Debtor to pay for the Diageo Products as a condition to the passage of title.
28                                                       11

     Case: 20-04034     Doc# 5                Case No. Entered:
                                   Filed: 09/14/20     20-04034-RLE
                                                                 09/14/20 19:37:42         Page 11 of
                                                  41
                                                                                                    4827-5759-5083.v1
 1
                               32.    The Mexico Border Distribution Agreement includes a
 2                                    reservation of title provision wherein the title to the products
                                      remains with Diageo until Debtor paid for such products14:
 3
                                4.14 The title to any of the Products will not pass to the Distributor
 4
                                until the Company has received full payment of the price for the
 5                              Products and all other amounts due from the Distributor. The Company
                                will be entitled at any time to enter the premises of the Distributor and
 6                              remove any Products in respect of which title has not passed to the
                                Distributor.
 7
       ANSWER:                 Wells Fargo admits that section 4.14 of the Mexico Border Distribution Agreement is
 8

 9     quoted in Paragraph 32. Answering further, Wells Fargo states that the Mexico Border Distribution

10     Agreement speaks for itself and that the allegations of Paragraph 32 include legal conclusions, and on
11     these bases Wells Fargo denies the remaining allegations of Paragraph 32.
12
                               33.    Similarly, the Diageo General Conditions of Sale incorporated
13                                    into the Marine Distribution Agreement, states:

14                              4 RISK AND TITLE
                                …
15                              4.2 Notwithstanding delivery and the passing of risk in the Products or
                                any other provision of these General Conditions, legal and beneficial
16
                                title in the Products shall not pass to the Customer until the Seller has
17                              received payment in full in cash or cleared funds of all amounts owing
                                to the Seller by the Customer on any account whatever.
18                              …
                                4.4 Until title in the Products passes to the Customer, the Seller may at
19                              any time require the Customer to deliver up the Products to the Seller
                                or as the Seller may direct and, if the Customer fails to do so forthwith,
20
                                enter any premises of the Customer or any third party where the
21                              Products are stored and repossess the Products. The Customer will
                                provide or procure the provision of access for the Seller to these
22                              premises so that the Seller may repossess the Products.
                                …
23                              4.7 The Customer may not in any way pledge or charge by way of
24                              security for any indebtedness any Products in which title has not
                                passed to the Customer and if the Customer does or purports to do so
25                              all monies owing by the Customer to the Seller shall (without prejudice
                                to any other rights or remedies of the Seller) become due and payable
26                              immediately.
27
       14
            Id. at 11 ¶4.14.
28                                                                12

     Case: 20-04034              Doc# 5                Case No. Entered:
                                            Filed: 09/14/20     20-04034-RLE
                                                                          09/14/20 19:37:42         Page 12 of
                                                           41
                                                                                                             4827-5759-5083.v1
 1     ANSWER:             Wells Fargo lacks sufficient knowledge or information with which to admit or deny the

 2     allegations of Paragraph 33 and on that basis denies each and every allegation of the paragraph.
 3
                           34.     English law has a rich tradition in international trade as it has a
 4                                 long history of being selected as the governing law in
                                   transnational sales contracts, and as a result England has a well-
 5                                 developed body of reputable jurisprudence on this topic. It is
                                   unsurprising then that the Diageo Products Distribution
 6                                 Agreements are governed by English law, particularly given the
                                   close connection between Diageo and the UK, where it is
 7
                                   headquartered and where the production of many of its
 8                                 trademarked goods originate.

 9     ANSWER:             Wells Fargo lacks sufficient knowledge or information with which to admit or deny the

10     allegations of Paragraph 34 and on that basis denies each and every allegation of the paragraph.
11
       C.         Debtor is Holding Over $4 Million of Diageo Products that Diageo Still Owns.
12
                           35.     According to the Debtor's own records, it owes Diageo
13                                 $4,564,179.76.15 Diageo's proofs of claim have the cumulative
                                   unpaid total as $4,175,399.41.16
14
       ANSWER:             Wells Fargo admits the allegations contained in Paragraph 35.
15
                                                      CAUSES OF ACTION
16
       A.         Count 1 – Declaratory judgment that Diageo Products are not property of the Estate
17                because Debtor has not satisfied the explicit condition precedent under the parties'
18                contracts and English law to obtain title.

19                         36.     Diageo repeats and realleges the allegation set forth in all
                                   preceding paragraphs of this Complaint, as if fully set forth
20                                 herein.
21     ANSWER:             Wells Fargo repeats and incorporates its answers to each of the preceding paragraphs
22     of the Complaint as if fully set forth herein.
23
                           37.     Pursuant to 11 U.S.C. § 541(a)(1), property of the Estate
24                                 includes all legal and equitable interests of Debtor and property
                                   of Debtor as of the commencement of the case. As of the Petition
25                                 Date, Debtor was in possession of the Diageo Products.
26

27     15
            See Amended Schedules, Dkt. No. 37, pg. 28 at §§ 3.80 and 3.81.
       16
            See Proofs of Claim 104 and 105.
28                                                                13

     Case: 20-04034           Doc# 5                 Case No. Entered:
                                          Filed: 09/14/20     20-04034-RLE
                                                                        09/14/20 19:37:42       Page 13 of
                                                         41
                                                                                                         4827-5759-5083.v1
 1     ANSWER:        Wells Fargo admits the allegations contained in Paragraph 37.

 2                    38.     Under English law, and the contracts that govern the business
                              relationship between Diageo and Debtor, ownership of the
 3
                              Diageo Products, meaning legal and beneficial title, remains
 4                            with Diageo because Debtor has not paid for the goods, and has
                              therefore failed to satisfy the valid condition to obtain title.
 5
       ANSWER:        Answering Paragraph 38 of the Complaint, Wells Fargo states that the distribution
 6
       agreements between Diageo and Debtor speak for themselves and that the allegations of Paragraph 38
 7

 8     are legal conclusions; and on that basis Wells Fargo denies the allegations of Paragraph 38. Wells

 9     Fargo affirmatively states that the goods have been delivered to and are in the possession of the Debtor,

10     and that United States law treats retention of title clauses as nothing more than an unperfected security
11
       interest in favor of the seller. Wells Fargo further answers that the Court should declare that the laws
12
       of the United States governs the title and priority and perfection of security interests in the products
13
       that are in Debtor's possession and constitute Wells Fargo's Collateral, and that UCC § 2-401 governs
14
       the legal effect of the title retention clauses of sales contracts through which products that were sold
15

16     to, delivered to and are in the possession of Debtor, and constitute the Collateral.

17                    39.     An actual controversy and dispute exists between Diageo and
                              the Trustee as to the Estate's interest in the Diageo Products,
18                            Diageo's legal and beneficial ownership of the Diageo Products,
                              the applicability of the automatic stay and Diageo's right to seek
19
                              turnover of the Diageo Products.
20
       ANSWER:        Wells Fargo admits the allegations contained in Paragraph 39.
21
                      40.     A present adjudication of this controversy is necessary to guide
22                            the parties' future conduct in this proceeding. This Court has the
                              authority, pursuant to 28 U.S.C. § 2201 and FED R. BANKR. P.
23
                              7001(1) and (9), to adjudicate this controversy.
24
       ANSWER:        Wells Fargo denies that this Court must adjudicate this Adversary Proceeding before
25
       approving the Sale Motion. Answering further, this paragraph states legal conclusions and on that
26
       basis Wells Fargo denies the allegations of the paragraph.
27

28                                                        14

     Case: 20-04034      Doc# 5                Case No. Entered:
                                    Filed: 09/14/20     20-04034-RLE
                                                                  09/14/20 19:37:42       Page 14 of
                                                   41
                                                                                                   4827-5759-5083.v1
 1                    41.     Section 2201 of the Judicial Code provides, in pertinent part, the
                              following:
 2
              In a case of actual controversy within its jurisdiction ... any court of the United States,
 3            upon the filing of an appropriate pleading, may declare the rights and other legal
 4            relations of any interested party seeking such declaration, whether or not further relief
              is or could be sought. Any such declaration shall have the force and effect of a final
 5            judgment or decree and shall be reviewable as such.

 6            28 U.S.C. § 2201.
 7     ANSWER:        Wells Fargo states that 28 U.S.C. § 2201 speaks for itself and states further that the
 8
       allegations of Paragraph 41 are legal conclusions and on these bases Wells Fargo denies the allegations
 9
       of the paragraph.
10
                      42.     Bankruptcy Rule 7001(1) and (9) requires that a proceeding to
11                            recover property and to obtain a declaratory judgment on such
                              determination is required to be in the form of an adversary
12
                              proceeding.
13
       ANSWER:        Wells Fargo states that Bankruptcy Rule 7001(1) and (9) speak for themselves and
14
       states further that the allegations of Paragraph 42 are legal conclusions and on these bases Wells Fargo
15
       denies the allegations of the paragraph.
16

17                    43.     Pursuant to the parties' agreements, legal and beneficial title to
                              the Diageo Products was never conveyed to the Debtor, and the
18                            Diageo Products should not be property of the Estate.

19     ANSWER:        Wells Fargo denies the allegations of Paragraph 43.
20            [i.]    Diageo and Debtor chose English law to govern the Diageo Products Distribution
                      Agreements, so that choice of law provides the framework for the parties'
21
                      respective rights and interests in the Diageo Products.
22
                      44.     The parties' business relationship is governed by the Diageo
23                            Products Distribution Agreements pursuant to which Debtor
                              would purchase the Diageo Products for resale in duty free shops
24                            near the U.S./Mexico border and marine vessels such as cruise
                              ships. As agreed between the parties, payment was a condition
25
                              precedent to the passage of title in the Diageo Products. The
26                            Diageo Products Distribution Agreements provide the
                              framework for the parties' rights and interests in the Diageo
27                            Products, which is critical to determining the scope of the
                              Debtor's interests in property since property rights arise from
28                                                       15

     Case: 20-04034        Doc# 5              Case No. Entered:
                                    Filed: 09/14/20     20-04034-RLE
                                                                  09/14/20 19:37:42        Page 15 of
                                                   41
                                                                                                   4827-5759-5083.v1
 1                            underlying substantive law and are not created by virtue of
                              Section 541 of the Bankruptcy Code. See Perry v. Chase Auto
 2                            Fin. (In re Perry), Nos. 1:09-bk-11476-GM, 1:10-ap-01043-
                              GM, 2014 Bankr. LEXIS 1659, at *31 (Bankr. C.D. Cal. Apr.
 3
                              16, 2014) citing Butner v. United States, 440 U.S. 48, 55, 99 S.
 4                            Ct. 914, 59 L. Ed. 2d 136 (U.S. 1979) (The estate's rights and
                              interests under Section 541 are determined under applicable
 5                            non-bankruptcy law.). In this case, English law is the underlying
                              substantive law that governs the issue of property rights.
 6
       ANSWER:        Wells Fargo states that the allegations of Paragraph 44 are legal conclusions and not an
 7

 8     entire statement of United States law on the subject; and on these bases Wells Fargo denies the

 9     allegations of the paragraph. Answering further, Wells Fargo denies that the Diageo Production

10     Distribution Agreements provide the framework for its rights and interests in the Diageo Products.
11
       Wells Fargo further answers that the Court should declare that the laws of the United States governs
12
       the title and priority and perfection of security interests in products that are in Debtor's possession and
13
       constitute Wells Fargo's Collateral, and that UCC § 2-401 governs the legal effect of the title retention
14
       clauses of sales contracts through which products that were sold to, delivered to and are in the
15

16     possession of Debtor, and constitute the Collateral. See 2 Hawkland UCC Series § 2-401:2; Usinor

17     Industeel v. Leeco Steel Products, Inc., 209 F. Supp. 2d 880 (N.D. Ill. 2002); In re Aleris Intern Inc.,
18     456 B.R. 35 (Bankr. D. Del. 2011); Hong Kong and Shanghai Banking Corp., Ltd. v. HFH-USA-Corp.
19
       ("HSBC"), 805 F. Supp. 133 (W.D.N.Y. 1992); In re The Charter Co., 49 B.R. 513 (Bankr. M.D. Fla.
20
       1985).
21
                      45.     The writings that comprise the parties' contractual relationship,
22                            including the Diageo Products Distribution Agreements, contain
23                            a choice of law provision stipulating that the law of England (or
                              England and Wales) shall govern the contracts and related
24                            disputes. This contractual choice of law agreed to by the parties
                              is valid and should be enforced by the Court.
25
       ANSWER:        Wells Fargo states that the Diageo Products Distribution Agreements speak for
26
       themselves, denies that Wells Fargo has a contractual relationship with Diageo, states that the
27

28                                                        16

     Case: 20-04034      Doc# 5                 Case No. Entered:
                                     Filed: 09/14/20     20-04034-RLE
                                                                   09/14/20 19:37:42        Page 16 of
                                                    41
                                                                                                    4827-5759-5083.v1
 1     allegations in Paragraph 45 state legal conclusions and therefore denies the allegations of this

 2     paragraph. Wells Fargo further answers that the Court should declare that the laws of the United States
 3
       governs the title and priority and perfection of security interests in products that are in Debtor's
 4
       possession and constitute Wells Fargo's Collateral, and that UCC § 2-401 governs the legal effect of
 5
       the title retention clauses of sales contracts through which products that were sold to, delivered to and
 6
       are in the possession of Debtor, and constitute the Collateral. See 2 Hawkland UCC Series § 2-401:2;
 7

 8     Usinor, 209 F. Supp. 2d at 886; HSBC, 805 F. Supp. at 139-40.

 9                    46.     Courts in the Ninth Circuit have analyzed the validity of choice
                              of law clauses under The Bremen v. Zapata Off-Shore Co., 407
10                            U.S. 1, 32 L. Ed. 2d 513, 92 S. Ct. 1907 (1972), in which the
11                            Supreme Court stated that courts should enforce choice-of-law
                              and choice-of-forum clauses in cases of "freely negotiated
12                            private international agreements." Batchelder v. Nobuhiko
                              Kawamoto, 147 F.3d 915, 918 (9th Cir. 1998) (citing The
13                            Bremen, 407 U.S. at 12-13); see also Richards v. Lloyd's of
                              London, 135 F.3d 1289, 1294 (9th Cir. 1998) (en banc)
14                            (applying U.S. Supreme Court law to find English choice of law
15                            and forum clause enforceable).

16     ANSWER:        Wells Fargo states that the allegations of Paragraph 46 are legal conclusions and not an

17     entire statement of United States law on the subject; and on that basis Wells Fargo denies the
18     allegations of the paragraph. Wells Fargo further answers that the Court should declare that the laws
19
       of the United States governs the title and priority and perfection of security interests in products that
20
       are in Debtor's possession and constitute Wells Fargo's Collateral, and that UCC § 2-401 governs the
21
       legal effect of the title retention clauses of sales contracts through which products were sold to,
22

23     delivered to and are in the possession of Debtor, and constitute the Collateral. See 2 Hawkland UCC

24     Series § 2-401:2; Usinor, 209 F. Supp. 2d at 886; HSBC, 805 F. Supp. at 139-40.

25

26

27

28                                                       17

     Case: 20-04034      Doc# 5                Case No. Entered:
                                    Filed: 09/14/20     20-04034-RLE
                                                                  09/14/20 19:37:42       Page 17 of
                                                   41
                                                                                                  4827-5759-5083.v1
 1                       47.      The Supreme Court in Bremen voiced a strong public policy in
                                  favor of recognizing international choice of forum and law17
 2                                provisions, reasoning that "the elimination of all [] uncertainties
                                  [regarding the forum] by agreeing in advance . . . is an
 3
                                  indispensable element in international trade, commerce, and
 4                                contracting." The Bremen, 407 U.S. at 12-13. See also Scherk v.
                                  Alberto-Culver Co., 417 U.S. 506, 517 n. 11 (1974) (The
 5                                Supreme Court has further explained that, in the context of an
                                  international agreement, there is "no basis for a judgment that
 6                                only United States laws and United States courts should
 7                                determine this controversy in the face of a solemn agreement
                                  between the parties that such controversies be resolved
 8                                elsewhere.").

 9     ANSWER:           Wells Fargo states that the allegations of Paragraph 47 are legal conclusions and not an

10     entire statement of United States law on the subject; and on that basis Wells Fargo denies the
11
       allegations of the paragraph. Wells Fargo further answers that the Court should declare that the laws
12
       of the United States governs the title and priority and perfection of security interests in products that
13
       are in Debtor's possession and constitute Wells Fargo's Collateral, and that UCC § 2-401 governs the
14
       legal effect of the title retention clauses in sales contracts through which products that were sold to,
15

16     delivered to and are in the possession of Debtor, and constitute the Collateral. See 2 Hawkland UCC

17     Series § 2-401:2; Usinor, 209 F. Supp. 2d at 886; HSBC, 805 F. Supp. at 139-40.
18                       48.      This federal common law recognition of parties' contractual
                                  choice of law in the context of international commercial
19
                                  contracts is consistent with other relevant authorities. See
20                                Restatement (2d) of Conflict of Laws 187(1) ("The law of the
                                  state chosen by the parties to govern their contractual rights and
21                                duties will be applied if the particular issue is one which the
                                  parties could have resolved by an explicit provision in their
22                                agreement directed to that issue."); Uniform Commercial Code
23                                1-301(a) ("Except as otherwise provided in this section, when a
                                  transaction bears a reasonable relation to this state and also to
24                                another state or nation the parties may agree that the law either

25     17
          While the contract in Bremen did not contain a choice of law clause, the Supreme Court explicitly recognized that the
       forum selection clause also acted as a choice of law clause. Id. at 13 n.15 ("While the contract here did not specifically
26     provide that the substantive law of England should be applied, it is the general rule in English courts that the parties are
       assumed, absent a contrary indication, to have designated the forum with the view that it should apply its own law. . . . It
27     is therefore reasonable to conclude that the forum clause was also an effort to obtain certainty as to the applicable
       substantive law.").
28                                                                 18

     Case: 20-04034         Doc# 5                  Case No. Entered:
                                         Filed: 09/14/20     20-04034-RLE
                                                                       09/14/20 19:37:42                 Page 18 of
                                                        41
                                                                                                                  4827-5759-5083.v1
 1                            of this state or of such other state or nation shall govern their
                              rights and duties"); Hague Conference on Private International
 2                            Law Principles on Choice of Law in International Commercial
                              Contracts (US and UK are members) ("At their core, the Hague
 3
                              Principles are designed to promote party autonomy in
 4                            international commercial contracts. By acknowledging that
                              parties to a contract may be best positioned to determine which
 5                            set of legal norms is most suitable for their transaction, party
                              autonomy enhances predictability and legal certainty –
 6                            important conditions for effective cross-border trade and
                              commerce.").
 7

 8     ANSWER:        Wells Fargo states that the allegations of Paragraph 48 are legal conclusions and not an

 9     entire statement of United States law on the subject; and on that basis Wells Fargo denies the

10     allegations of the paragraph. Wells Fargo further answers that the Court should declare that the laws
11
       of the United States governs the priority and perfection of security interests in products that are in
12
       Debtor's possession and constitute Wells Fargo's Collateral, and that UCC § 2-401 governs the legal
13
       effect of the title retention clauses in sales contracts through which products that were sold to,
14
       delivered to and are in the possession of Debtor, and constitute the Collateral. See 2 Hawkland UCC
15

16     Series § 2-401:2; Usinor, 209 F. Supp. 2d at 886 (a court must separate out the choice of law governing

17     the sales contract from the need to "[l]ook[] to domestic law to determine the effect of [the seller's]
18     retention of title clause in light of a third party claim…."); HSBC, 805 F. Supp. at 139-40. Answering
19
       further, the HSBC court determined that under UCC § 9-102, "the parties' freedom to stipulate the
20
       applicable law is limited." HSBC, 805 F. Supp. at 140. Moreover, UCC § 1-105 provides that "[w]here
21
       one of the following provisions of this Act [referencing Section 9-102] specifies the applicable law,
22

23     that provision governs and a contrary agreement is effective only to the extent permitted by the law

24     (including the conflicts of laws rules) so specified." Id. (quoting UCC § 1-105). Quoting the Official

25     Commentary to § 1-105, the HSBC court noted further that: "[s]ubsection (2) spells out essential
26     limitations on the parties' right to choose the applicable law. Especially in Article 9, parties taking a
27
       security interest or asked to extend credit which may be subject to a security interest must have sure
28                                                       19

     Case: 20-04034      Doc# 5                Case No. Entered:
                                    Filed: 09/14/20     20-04034-RLE
                                                                  09/14/20 19:37:42       Page 19 of
                                                   41
                                                                                                  4827-5759-5083.v1
 1     ways to find out whether and where to file and where to look for possible existing filings." Id. And

 2     UCC § 9-102 applies to "any transaction (regardless of its form) which is intended to create a security
 3
       interest in personal property or fixtures including goods… [including] to security interests created by
 4
       … title retention contract …" Id. Accordingly, the HSBC court held that "regardless of the parties'
 5
       stipulation of German law, this Court must look to Article 9 of the U.C.C. to identify and prioritize
 6
       the interests held by HSBC and [the seller]." Id.
 7

 8            Under the UCC, the HSBC court found, the "retention or reservation of title by a seller of goods

 9     notwithstanding shipment or delivery to the buyer (Section 2-401) is limited in effect to a reservation
10     of a 'security interest.'" Id. Applying German law, therefore, "would violate a fundamental purpose
11
       of New York's U.C.C. Article 9: 'to create commercial certainty to rely on the specific perfection and
12
       priority rules that govern collateral within the scope of Article 9.'" Id. (quoting Carlson v. Tandy
13
       Computer Leasing, 803 F.2d 391, 394 (8th Cir. 1986)). Moreover, "title to the goods passes when the
14

15     seller fulfills his obligation to deliver the goods to the place identified in the contract." Id. Because

16     the buyer took title upon delivery of the goods, the buyer "possessed sufficient 'rights in the collateral'

17     to give HSBC a security interest under U.C.C. § 9-203." Id. at 143. Likewise, "the interests given up
18     by [the seller] and acquired by [the buyer] were enough to extinguish any Article 2 security interest"
19
       held by the seller. Id.
20
                      49.        In Richards, citizens and residents of the United States sued a
21                               foreign firm in California district court under federal and state
                                 securities laws. Id. at 1291-92. Their investment agreement
22
                                 contained a forum-selection clause requiring the parties to
23                               adjudicate any disputes in "the courts of England" and under "the
                                 laws of England." Id. at 1292. The plaintiffs argued that the
24                               forum-selection clause did not apply due to the antiwaiver
                                 provisions of the federal securities laws and the strong public
25                               policy of preserving investors' remedies under federal and state
                                 securities laws. Id. at 1293-94. The court rejected the plaintiffs'
26
                                 argument that the antiwaiver provisions barred enforcement of
27                               the forum-selection clause, holding, in effect, that the strong
                                 federal policy in favor of enforcement of such clauses
28                                                          20

     Case: 20-04034      Doc# 5                   Case No. Entered:
                                       Filed: 09/14/20     20-04034-RLE
                                                                     09/14/20 19:37:42        Page 20 of
                                                      41
                                                                                                       4827-5759-5083.v1
 1                           superseded the statutory antiwaiver provision. Id. at 1294-95. In
                             reaching this conclusion, the court acknowledged the vastly
 2                           different outcome under English law given the defendant's
                             immunity for causes of action that would otherwise be available
 3
                             under US law, but nevertheless determined that English law
 4                           offered sufficient protection. Id. at 1294.

 5     ANSWER:        The allegations in Paragraph 49 state legal conclusions and on that basis Wells Fargo

 6     denies them. Wells Fargo incorporates its answer to Paragraph 48 for its further answer to Paragraph
 7
       49.
 8
                      50.    Like the contract at issue in Richards, the Diageo Products
 9                           Distribution Agreements contain valid choice of law clauses that
                             determine the substantive law applicable to the issues of
10                           ownership, rights, and control of the Diageo Products. See
                             Milanovich v. Costa Crociere, S.P.A., 293 U.S. App. D.C. 332,
11
                             954 F.2d 763, 767 (D.C. Cir. 1992) (finding if "choice-of-law
12                           provision is enforceable, we will use the law that it selects to
                             evaluate the enforceability of the remainder of the contract
13                           terms").
14     ANSWER:        The allegations in Paragraph 50 state legal conclusions and on that basis Wells Fargo
15     denies them. Wells Fargo incorporates its answer to Paragraph 48 for its further answer to Paragraph
16
       50.
17
              [ii.]   Under English Law, Diageo retains legal and beneficial title to the Diageo
18                    Products until Debtor pays the purchase price in full.
19                    51.    The Diageo Products Distribution Agreements require the
                             application English law, and therefore, the particular statutory
20
                             scheme that applies to the question of ownership of goods is the
21                           UK Sale of Good Act 1979, which specifically provides for the
                             seller's retention of title and superior right of possession until
22                           payment:
23            In the United Kingdom provisions for inserting reservation of title clauses can be found
              in the Sale of Goods Act 1979. Pursuant to section 17, property passes when the parties
24
              intend it to pass, and following section 19(1) the seller can "reserve the right of disposal
25            of the goods until certain conditions are fulfilled ... notwithstanding the delivery of the
              goods to the buyer ... the property in the goods does not pass to the buyer until the
26            conditions imposed by the seller are fulfilled". Hence the buyer may be given
              possession of the goods, but the seller can remain owner of them until the buyer
27            discharges his contractual duties. The seller has the right to repossess the goods if the
28                                                        21

     Case: 20-04034     Doc# 5                 Case No. Entered:
                                    Filed: 09/14/20     20-04034-RLE
                                                                  09/14/20 19:37:42         Page 21 of
                                                   41
                                                                                                   4827-5759-5083.v1
 1            buyer defaults. But the seller is not regaining ownership (he never transferred it), he
              merely regains possession of the goods.
 2
                      Giorgio Monti, Gilles Nejman, and Wolf J. Reuter, The Future of
 3                    Reservation of Title Clauses in the European Community, 46 Int'l &
 4                    Comp. L.Q. pp 866-907 (UK 1997). Thus, under English law until the
                      agreed upon condition precedent has been satisfied the buyer owns no
 5                    interest in the goods.

 6     ANSWER:        The allegations in Paragraph 51 state legal conclusions and on that basis Wells Fargo
 7     denies them. Wells Fargo incorporates its answer to Paragraph 48 for its further answer to Paragraph
 8
       51.
 9
                      52.    The "retention of title" concept is also explicitly incorporated
10                           into the UK's insolvency law:
11            "retention of title agreement" means an agreement for the sale of goods to a company,
              being an agreement –
12

13                           (a)    which does not constitute a charge on the goods, but

14                           (b)    under which, if the seller is not paid and the company is
                                    wound up, the seller will have priority over all other
15                                  creditors of the company as respects the goods or any
                                    property representing the goods;
16
              Insolvency Act 1986 (c. 45), s. 251.
17
       ANSWER:        The allegations in Paragraph 52 state legal conclusions and on that basis Wells Fargo
18

19     denies them. Wells Fargo incorporates its answer to Paragraph 48 for its further answer to Paragraph

20     52.
21                    53.    UK courts enforce retention of title clauses in sales contracts and
                             recognize a seller's right to reclaim goods that have not been paid
22
                             for. For example, in Clough Mill Ltd v Martin [1984] 3 All ER
23                           982, [1985] 1 WLR 111, the plaintiff supplied a quantity of yarn
                             to a company called Heatherdale Fabrics Ltd on terms that the
24                           goods were to remain its property until paid for in full, although
                             Heatherdale was granted the power to sell the goods or use them
25                           for the purpose of manufacturing products. The contract also
26                           provided that if any payment were overdue the plaintiff could
                             recover or resell the goods and enter Heatherdale's premises for
27                           that purpose. When the defendant was appointed receiver of
                             Heatherdale the plaintiff informed him that it wished to
28                                                      22

     Case: 20-04034     Doc# 5                Case No. Entered:
                                   Filed: 09/14/20     20-04034-RLE
                                                                 09/14/20 19:37:42        Page 22 of
                                                  41
                                                                                                   4827-5759-5083.v1
 1                           repossess the unused yarn and asked to be allowed to collect it.
                             The defendant refused on the grounds that the retention of title
 2                           clause amounted to a security interest and was void for non-
                             registration and proceeded to allow Heatherdale to use the yarn.
 3
                             On appeal, the court held that ownership (referred to as
 4                           "property" in English law parlance) in the yarn had not passed
                             to Heatherdale. Since the yarn claimed by the plaintiff was at the
 5                           time of their claim identifiable, unused and unpaid for, they
                             retained legal and beneficial title to it and were entitled to
 6                           damages against the receiver for wrongfully depriving them of
                             possession.
 7

 8     ANSWER:        The allegations in Paragraph 53 state legal conclusions and on that basis Wells Fargo

 9     denies them. Wells Fargo incorporates its answer to Paragraph 48 for its further answer to Paragraph

10     53.
11
                      54.    In Armour v Thyssen Edelstahlwerke AG [1990] 3 All ER 481,
12                           [1991] 2 AC 339 the defendant supplied steel to a manufacturing
                             company under a contract which contained a retention of title
13                           clause. The plaintiffs, who had been appointed as receivers,
                             brought proceedings against the supplier seeking a declaration
14                           that property in the steel had passed to the company, despite the
                             fact that payment had not been made. The suppliers argued that
15
                             the retention of title clause was effective to prevent title passing.
16                           The court agreed, referring to sections 17 and 19 of the Sale of
                             Goods Act 1979, and held that property passed when the parties
17                           agreed that it should pass and therefore not until the goods had
                             been paid for.
18
       ANSWER:        The allegations in Paragraph 54 state legal conclusions and on that basis Wells Fargo
19

20     denies them. Wells Fargo incorporates its answer to Paragraph 48 for its further answer to Paragraph

21     54.

22                    55.    In Chaigley Farms Ltd v Crawford, Kaye & Grayshire Ltd (t/a
                             Leylands), [1996] BCC 957, the plaintiff supplied live animals
23
                             to an abattoir under a contract which contained a retention of
24                           title clause. Both parties contemplated that the animals would or
                             might be slaughtered before they had been paid for. When
25                           receivers were appointed over the abattoir the plaintiffs sought
                             to enforce the retention of title clause in order to recover the
26                           remaining live animals and butchered meat which they alleged
                             were their property. The court held that the clause related only
27

28                                                       23

     Case: 20-04034     Doc# 5                Case No. Entered:
                                   Filed: 09/14/20     20-04034-RLE
                                                                 09/14/20 19:37:42          Page 23 of
                                                  41
                                                                                                     4827-5759-5083.v1
 1                           to live animals and that when they were slaughtered the
                             plaintiffs' title to them was extinguished.
 2
       ANSWER:        The allegations in Paragraph 55 state legal conclusions and on that basis Wells Fargo
 3

 4     denies them. Wells Fargo incorporates its answer to Paragraph 48 for its further answer to Paragraph

 5     55.

 6                    56.    There are also numerous cases in which the receiver of an
                             insolvent buyer agrees based on the retention clause to return
 7                           unpaid goods in the possession of the insolvent buyer to the
 8                           seller, thus reducing the seller's claim. See e.g., Re BHT Group
                             Ltd (in liquidation), 2015 IECA 191 (July 29, 2015) at ¶6
 9                           (reciting factual background that liquidating trustee "accepted
                             that [goods delivered to insolvent buyer and still physically
10                           present at buyer's premises] were the subject matter of a valid
                             retention of title clause, and [the trustee] accordingly discharged
11
                             that sum [of the liquidated goods in the buyer's possession at the
12                           time of the asset sale]" to the seller); Carroll Group Distributors
                             Limited, Plaintiff v G and JF Bourke Limited (in Voluntary
13                           Liquidation) and Bourke (Sales) Limited (in Voluntary
                             Liquidation), [1990] 1 IR 481 (affirming parties' agreement that
14                           seller was entitled to identified goods supplied to and in the
                             possession of the insolvent buyer and the goods were returned
15
                             to the seller reducing the buyer's indebtedness to the seller).
16
       ANSWER:        The allegations in Paragraph 56 state legal conclusions and on that basis Wells Fargo
17
       denies them. Wells Fargo incorporates its answer to Paragraph 48 for its further answer to Paragraph
18
       56.
19

20                    57.    As for American courts, the recognition of contractual retention
                             of title clauses as actually that, and not merely a reservation of a
21                           security interest, is not a completely foreign concept. In Wave
                             Maker Shipping Co. v. Hawkspere Shipping Co., 56 F. App'x
22                           594 (4th Cir. 2003), the court determined that maritime fuel
                             bunkers were not subject to attachment of creditor's lien because
23
                             the fuel contract between debtor and fuel supplier was governed
24                           by the UK Sale of Goods Act and contained a retention of title
                             clause, so even though debtor had possession of the bunkers, title
25                           to the bunkers had not passed from supplier to debtor because it
                             had not paid for them. Id. at 595. In Diesel Props S.r.l. v.
26                           Greystone Bus. Credit II LLC, 2009 U.S. Dist. LEXIS 3095
                             (S.D.N.Y. Jan. 13, 2009), the court determined that the retention
27
                             of title provision in the parties' distribution agreement was
28                                                       24

     Case: 20-04034     Doc# 5                Case No. Entered:
                                   Filed: 09/14/20     20-04034-RLE
                                                                 09/14/20 19:37:42         Page 24 of
                                                  41
                                                                                                    4827-5759-5083.v1
 1                            governed by Italian law, not the California Uniform Commercial
                              Code, so the senior perfected lienholder's claim to the inventory
 2                            was subordinate to the supplier's absolute title claim under
                              Italian law. Id. at *34. Finally, in Usinor Industeel v. Leeco Steel
 3
                              Prods., 209 F. Supp. 2d 880, 886 (N.D. Ill. 2002), while the court
 4                            ultimately determined that the Illinois Uniform Commerical
                              Code applied to the international sale of goods contract that did
 5                            not contain a choice of law clause, which required the court to
                              engaged in a "most significant contacts" analysis, it
 6                            acknowledged that the result would be different if French law
                              had applied because "under French law, the seller of goods has
 7
                              an absolute right to contract for title until payment." Id. at 866.
 8
       ANSWER:        The allegations in Paragraph 57 state legal conclusions and on that basis Wells Fargo
 9
       denies them. Wells Fargo incorporates its answer to Paragraph 48 for its further answer to Paragraph
10
       57. Answering further, Usinor and HSBC resolve any possible claim by Diageo that the Court should
11

12     apply the choice of English law under the Distribution Agreement to determine the impact of the title

13     retention provision and priority of security interests in the Products. Wells Fargoshould be entitled to

14     rely on its lien searches to determine whether there were any prior perfected security interest in the
15
       products before lending money to Debtor secured by Debtor's pledge of those assets Because Diageo
16
       failed to perfect its purchase money security interest, it cannot now complain that its interest is lower
17
       in priority than Wells Fargo's prior perfected security interest.
18
              Diageo's reliance on Diesel Props S.r.l. v. Greystone Bus. Credit II LLC, Case No. 07 CIV
19

20     9580 (HB), 2009 WL 89115 (S.D.N.Y. Jan. 14, 2009), does not alter this analysis but in fact supports

21     Wells Fargo’s claim that its security interest in the products prevails. The Greystone opinion to which
22     Diageo cites was a ruling, in part, on a motion to reconsider and merely "adopts the reasoning set forth
23
       in its prior opinion on Plaintiffs' motion for a preliminary injunction to the effect that Italian law, and
24
       not the UCC, applies to the Distribution Agreement pursuant to the choice-of-law clause and therefore
25
       the retention of title provision must be given effect." Id. at *10 (citing Diesel Props S.r.l. v. Greystone
26

27     Business Credit II LLC, No. 07 Civ 9580, 2008 WL 594773, at *3-5 (S.D.N.Y. Mar. 5, 2008))

28                                                        25

     Case: 20-04034      Doc# 5                 Case No. Entered:
                                     Filed: 09/14/20     20-04034-RLE
                                                                   09/14/20 19:37:42        Page 25 of
                                                    41
                                                                                                     4827-5759-5083.v1
 1     ("Greystone I"). In Greystone I, the court reached its conclusion only after distinguishing HSBC in a

 2     manner that has no application to the present controversy.
 3
              There, Greystone was not a "stranger" to the distribution agreement like HSBC and Wells
 4
       Fargo. Instead, the seller entered into separate agreements with the lender Greystone (the "Tripartite
 5
       Agreements"), under which the seller would actually invoice Greystone for goods shipped, and then
 6
       Greystone undertook a contractual obligation to pay the seller. Greystone I at *2. The Tripartite
 7

 8     Agreements also specifically referred to the distribution agreement. Id. In fact, it was Greystone's

 9     own failure to pay the seller under the Tripartite Agreements that caused the seller to terminate the
10     distribution agreement. Id. The seller then filed the action and sought to preliminarily enjoin the
11
       subsequent sale of goods by the buyers, Greystone or others acting with them.
12
              The Greystone I court distinguished HSBC "because here, as evidenced by the Tripartite
13
       Agreements and correspondence between the parties, Greystone was not a stranger to the Distribution
14

15     Agreements." Id. at *4. Here, unlike Greystone I, but as in HSBC, Wells Fargo is a stranger to the

16     Distribution Agreement. Greystone I does not apply because Wells Fargo is not party to any

17     agreement with Diageo, much less one that required Wells Fargo to issue payments to Diageo pursuant
18     to an agreement the Tripartite Agreements referenced in Greystone I. Moreover, as in HSBC, Diageo
19
       delivered the products to Debtor, the products are property of the Estate, Debtor had sufficient interest
20
       in the products to have conveyed an interest to Wells Fargo, Wells Fargo perfected its Article 9 security
21
       interest in the products, and Diageo failed to perfect its potential security interests. Thus, this Court
22

23     should follow Usinor and HSBC and apply the UCC rather than English law to resolve not only the

24     parties' respective rights under the distribution agreements, but also Wells Fargo's interest in its

25     Collateral
26
                      58.     Under the parties' choice of English law, as well as pursuant to
27                            their explicit contractual agreement, Diageo retains legal and
                              beneficial title to all Diageo Products that the Debtor has not
28                                                       26

     Case: 20-04034      Doc# 5                Case No. Entered:
                                    Filed: 09/14/20     20-04034-RLE
                                                                  09/14/20 19:37:42       Page 26 of
                                                   41
                                                                                                  4827-5759-5083.v1
 1                            paid for and such Diageo Products are not property of the Estate.
                              This ownership right is superior to the bare possession had by
 2                            the Debtor, and therefore Diageo seeks an order for declaratory
                              relief stating as follows:
 3

 4                            (a)     The Diageo Products that have not been paid for are not
                                      property of the Estate; and
 5
                              (b)     The Trustee has no valid interest in the Diageo Products
 6                                    sufficient to retain possession of and sell the Diageo
                                      Products.
 7
       ANSWER:        The allegations in Paragraph 58 state legal conclusions and on that basis Wells Fargo
 8

 9     denies them. Wells Fargo incorporates its answer to Paragraph 57 for its further answer to Paragraph

10     58.

11
       B.     Count 2 – Declaratory judgment that Diageo's legal and beneficial title to the Diageo
12
              Products is superior to the claims of any other party, including Wells Fargo's security
13            interest in Debtor's inventory.

14                    59.     Diageo repeats and realleges the allegation set forth in all
                              preceding paragraphs of this Complaint, as if fully set forth
15                            herein.
16     ANSWER:        Wells Fargo repeats and incorporates its answers to each of the preceding paragraphs
17
       of the Complaint as if fully set forth herein.
18
                      60.     Under English law, and the contracts that govern the business
19                            relationship between Diageo and Debtor, ownership of the
                              Diageo Products, meaning legal and beneficial title, remains
20                            with Diageo because Debtor has not paid for the goods, and has
                              therefore failed to satisfy the valid condition to obtain title.
21
                              Consequently, Debtor did not have the power to convey a
22                            security interest in the Diageo Products to Wells Fargo.

23     ANSWER:        The allegations in Paragraph 60 state legal conclusions and on that basis Wells Fargo

24     denies them. Wells Fargo incorporates its answer to Paragraph 57 for its further answer to Paragraph
25
       60. Answering further, see Mexico Border Distribution Agreement Section 4.6 ("All Products
26
       supplied by the Company under this Agreement will be sold FOB named seaport (unless states
27
       otherwise) and the Distributor will be responsible for arranging and paying all costs of transport and
28                                                       27

     Case: 20-04034      Doc# 5                 Case No. Entered:
                                     Filed: 09/14/20     20-04034-RLE
                                                                   09/14/20 19:37:42     Page 27 of
                                                    41
                                                                                                  4827-5759-5083.v1
 1     insurance from that point.") (emphasis added); and Section 4.15 ("Risk of loss of or damage to any of

 2     the Products supplied FOB named seaport, will pass to the Distributor when the goods pass the ship's
 3
       rail at the port of shipment.") (emphasis added); and page 4 (defining "FOB" as: "supply terms
 4
       pursuant to which the Company pays for transportation of the goods to the port of shipment and the
 5
       Distributor pays for freight, insurance, unloading costs and transportation from the port of destination
 6
       to the factory.") Therefore, Diageo sold the products to Debtor FOB. Thus, once the products were
 7

 8     delivered to the named seaport, Debtor not only took possession of the products, but also assumed the

 9     risk of loss and thus took legal title to the products as well. Semitool v. Dynamic Micro Systems
10     Semiconductor Equipment, No. 3:01-cv-01391-WHA, 2002 WL 34213426, at*5 n. 10 (N.D. Cal. Sept.
11
       5, 2002) (quoting North American Philips v. American Vending Sales, Inc., 35 F.3d 1576, 1578 n. 2
12
       (Fed.Cir.1994)) ("'Free on board' is a method of shipment whereby goods are delivered at the
13
       designated location, usually a transportation depot, where legal title and thus risk of loss passes from
14

15     seller to buyer.").

16                     61.      An actual controversy and dispute exists between Diageo and
                                Wells Fargo as to their respective interests in the Diageo
17                              Products.
18     ANSWER:         Wells Fargo admits the allegations contained in Paragraph 61.
19
                       62.      A present adjudication of this controversy is necessary to guide
20                              the parties' future conduct in this proceeding. This Court has the
                                authority, pursuant to 28 U.S.C. § 2201 and FED R. BANKR. P.
21                              7001(2) and (9), to adjudicate this controversy.
22     ANSWER:         Wells Fargo denies that this Court must adjudicate this Adversary Proceeding before
23
       approving the Sale Motion and that the paragraph states legal conclusions and on these bases denies
24
       the allegations of the paragraph.
25
                       63.      Section 2201 of the Judicial Code provides, in pertinent part, the
26                              following:
27

28                                                         28

     Case: 20-04034          Doc# 5              Case No. Entered:
                                      Filed: 09/14/20     20-04034-RLE
                                                                    09/14/20 19:37:42       Page 28 of
                                                     41
                                                                                                     4827-5759-5083.v1
 1            In a case of actual controversy within its jurisdiction ... any court of the United States,
              upon the filing of an appropriate pleading, may declare the rights and other legal
 2            relations of any interested party seeking such declaration, whether or not further relief
              is or could be sought. Any such declaration shall have the force and effect of a final
 3
              judgment or decree and shall be reviewable as such.
 4
              28 U.S.C. § 2201.
 5
       ANSWER:        Wells Fargo admits that 28 U.S.C. § 2201 speaks for itself and states that the allegations
 6
       of Paragraph 63 are legal conclusions and on these bases Wells Fargo denies the allegations of the
 7

 8     paragraph.

 9                    64.     Bankruptcy Rule 7001(2) and (9) requires that a proceeding to
                              determine the validity, priority, or extent of a lien or other
10                            interest in property and to obtain a declaratory judgment on such
                              determination is required to be in the form of an adversary
11                            proceeding.
12
       ANSWER:        Wells Fargo admits that Bankruptcy Rule 7001(1) and (9) speak for themselves and
13
       states that the allegations of Paragraph 64 are legal conclusions and on these bases Wells Fargo denies
14
       the allegations of the paragraph.
15
                      65.     The security agreement between Debtor and Wells Fargo
16
                              describes a broad security interest in all of Debtor's assets,
17                            including inventory. However, before Wells Fargo's security
                              interest could attach to collateral and be enforceable against
18                            Debtor and third parties such as Diageo, Debtor had to have
                              rights in the collateral or the power to transfer rights in the
19                            collateral to Wells Fargo. See Cal. U. Com. Code § 9203(b)(2).
20     ANSWER:        Wells Fargo admits the first sentence in Paragraph 65. Wells Fargo states that the
21
       second sentence is a legal conclusion and on these bases Wells Fargo denies the second sentence of
22
       the paragraph. Wells Fargo incorporates its answer to Paragraph 60 for its further answer to Paragraph
23
       65.
24

25                    66.     The Debtor cannot transfer or grant a security interest in rights
                              or property that it does not have. It follows that if the Debtor
26                            does not have title to the Diageo Products that it does not have
                              sufficient rights in the Diageo Products or the power to transfer
27                            Diageo's rights in the Diageo Products in order to pledge the
28                                                       29

     Case: 20-04034      Doc# 5                Case No. Entered:
                                    Filed: 09/14/20     20-04034-RLE
                                                                  09/14/20 19:37:42        Page 29 of
                                                   41
                                                                                                  4827-5759-5083.v1
 1                               Diageo Products as collateral. As explained in Count 1, under
                                 the Diageo Products Distribution Agreements, title to the Diageo
 2                               Products did not convey to Debtor until they were paid for, so
                                 until that condition was satisfied, Debtor did not have sufficient
 3
                                 rights in the Diageo Products to support the attachment of Wells
 4                               Fargo's security interest. Moreover, Diageo never consented to
                                 Debtor's use of the Diageo Products as security, and the Diageo
 5                               General Conditions of Sale explicitly prohibits Debtor from
                                 pledging unpaid Diageo Products as security for any
 6                               indebtedness.
 7     ANSWER:          Wells Fargo lacks sufficient knowledge or information to admit or deny if Diageo
 8
       consented to Debtor's use of the Diageo Products as security, and therefore denies that allegation. The
 9
       remaining allegations in Paragraph 66 state legal conclusions and on that basis Wells Fargo denies
10
       them. Wells Fargo incorporates its answer to Paragraph 60 for its further answer to Paragraph 66.
11

12                      67.      Under the parties' choice of English law and the express terms
                                 of their agreements, Diageo retains legal and beneficial title to
13                               all Diageo Products that the Debtor has not paid for. This
                                 ownership right coupled with Diageo's lack of consent for the
14                               use of Diageo Products as security means that Debtor did not
                                 have sufficient rights in the Diageo Products for Wells Fargo's
15
                                 security interest to attach. Therefore, Diageo seeks an order for
16                               declaratory relief stating that Wells Fargo's security interest did
                                 not attach to the unpaid Diageo Products.18
17
       ANSWER:          The allegations in Paragraph 67 state legal conclusions and on that basis Wells Fargo
18
       denies them. Wells Fargo incorporates its answer to Paragraph 60 for its further answer to Paragraph
19

20     67.

21     C.      Count 3 – In the alternative, declaratory judgment that the Diageo Products Distribution
               Agreements are executory contracts that cannot be assumed and assigned without the
22             consent of Diageo and may be terminated under applicable trademark law pursuant to
               365(e).
23

24
       18
          Even if the court were to find that Wells Fargo had a security interest in the Diageo Products, the Diageo Products
25     Distribution Agreements prohibit assignment of any rights in the Diageo Products Distribution Agreements and prohibits
       the Debtor from granting a security interest in the Diageo Products to any third party. Pursuant to Cal. U. Com. Code §
26     9408, the anti-assignment provisions of the Diageo Products Distribution Agreements are overridden for the limited
       purposes of permitting a security interest to attach and be perfected. However, Wells Fargo will not be able to use or
27     enforce the license under the Diageo Products Distribution Agreements and will not be able to use any Diageo trademark
       in connection with the exercise of any remedies under the Uniform Commercial Code.
28                                                              30

     Case: 20-04034        Doc# 5                  Case No. Entered:
                                        Filed: 09/14/20     20-04034-RLE
                                                                      09/14/20 19:37:42              Page 30 of
                                                       41
                                                                                                              4827-5759-5083.v1
 1                    68.     Diageo repeats and realleges the allegation set forth in all
                              preceding paragraphs of this Complaint, as if fully set forth
 2                            herein.
 3     ANSWER:        Wells Fargo repeats and incorporates its answers to each of the preceding paragraphs
 4
       of the Complaint as if fully set forth herein.
 5
                      69.     Diageo owns the registered, protectable trademarks for the
 6                            Diageo Products, and the sale of Diageo's trademarked goods by
                              unauthorized distributors raises the prospect of market
 7
                              confusion. Therefore, the distribution of Diageo Products
 8                            requires Diageo's permission to use its intellectual property
                              including its trademarks in connection with the marketing and
 9                            sale of the goods. For that reason, Diageo is very selective with
                              the companies it allows to distribute its products.
10
       ANSWER:        The allegations in Paragraph 69 state legal conclusions and on that basis Wells Fargo
11

12     denies them. Wells Fargo incorporates its answer to Paragraph 60 for its further answer to Paragraph

13     67. Wells Fargo affirmatively states that neither the Trustee nor any subsequent purchaser needs a

14     license from Diageo to sell the products because the products are genuine goods in which Diageo's
15     trademark rights have been exhausted by the sale to Debtor. Courts have long recognized that the
16
       right of a trademark owner "to control distribution of its trademarked product does not extend beyond
17
       the first sale of the product." Sebastian Int'l, Inc. v. Longs Drug Stores Corp., 53 F.3d 1073, 1074
18
       (9th Cir. 1995). Thus, "[r]esale by the first purchaser of the original article under the producer's
19

20     trademark is neither trademark infringement nor unfair competition." Id. The rationale for the rule

21     "is that trademark law is designed to prevent sellers from confusing or deceiving consumers about the

22     origin or make of a product, which confusion ordinarily does not exist when a genuine article bearing
23
       a true mark is sold." NEC Elecs. v. CAL Circuit Abco, 810 F.2d 1506, 1509 (9th Cir. 1987). See also
24
       Garmon Corp. v. HealthyPets, Inc., No. 518CV00809OD WSHKX, 2019 WL 2145455, at *2 (C.D.
25
       Cal. May 16, 2019) (internal citation omitted); Polymer Tech. Corp. v. Mimran, 975 F.2d 58, 61–62
26
       (2d Cir. 1992) (internal citation omitted).
27

28                                                       31

     Case: 20-04034      Doc# 5                 Case No. Entered:
                                     Filed: 09/14/20     20-04034-RLE
                                                                   09/14/20 19:37:42     Page 31 of
                                                    41
                                                                                                  4827-5759-5083.v1
 1            Here, it is undisputed that Diageo sold the products to Debtor. This first sale exhausted

 2     Diageo's trademark rights and prevents Diageo from using its trademarks to control further distribution
 3
       of the Products. Indeed, numerous provisions of the Mexico Border Distribution Agreement make
 4
       clear that a sale from Diageo to Debtor occurred. See, e,g., Mexico Border Distribution Agreement at
 5
       Section 4.1 ("The Products sold by the Company to the Distributor under this Agreement shall be sold
 6
       at the list prices which may from time to time be established by the Company for sales to distributors.")
 7

 8     (emphasis added); id. at Section 4.6 (All Products supplied by the Company under this Agreement will

 9     be sold FOB named seaport (unless states otherwise) and the Distributor will be responsible for
10     arranging and paying all costs of transport and insurance from that point.") (emphasis added); id. at
11
       Section 4.15 ("Risk of loss of or damage to any of the Products supplied FOB named seaport, will pass
12
       to the Distributor when the goods pass the ship's rail at the port of shipment.") (emphasis added); id.
13
       at Section 7.1 ("The Distributor shall not resell the Products except in the bottles in which they are
14

15     received from the Company or the Nominated Supplier and shall ensure that until resale such bottles

16     and their contents are and remain in the same condition as when received by the Distributor from the

17     Company …") (emphasis added); id. at Section 7.2 ("The Distributor will be entitled to resell the
18     Products to its customers at such prices as it may determine") (emphasis added); id. at Section 19.2.1
19
       ("Upon termination of the Agreement for any reason: - the Company or its nominee will be entitled
20
       (but not obliged) to repurchase from the Distributor any stocks of the Products in the possession of
21
       the Distributor …") (emphasis added). The fact that Diageo purported to retain title, or agreed to
22

23     delayed payment terms, are insufficient to transform the transaction with Debtor into something other

24     than a "sale" for purposes of trademark law.

25            In addition, the products at issue are indisputably genuine. Goods purchased from a trademark
26
       owner remain genuine as long as they have not been altered to be "materially different." Garmon,
27
       2019 WL 2145455 at *2 (internal citations and quotations omitted). Diageo does not claim that the
28                                                       32

     Case: 20-04034      Doc# 5                Case No. Entered:
                                    Filed: 09/14/20     20-04034-RLE
                                                                  09/14/20 19:37:42       Page 32 of
                                                   41
                                                                                                  4827-5759-5083.v1
 1     products have undergone any alteration, repackaging, reconstruction, or modification of any type—

 2     the products are exactly as Diageo itself released them into the stream of commerce. In such
 3
       circumstances, consumers cannot be confused about the origin, make, or quality of the products and
 4
       the doctrine of trademark exhaustion is properly applied. Because Diageo's trademark rights have
 5
       been exhausted, neither the Trustee nor any subsequent purchaser needs Diageo's consent (or a license)
 6
       to sell the products.
 7

 8                     70.     The Diageo Products Distribution Agreements contain non-
                               exclusive intellectual property licenses that establish strict
 9                             parameters for the sale of Diageo's trademarked goods for the
                               purpose of ensuring the protection of Diageo's global reputation,
10                             goodwill, brand recognition and integrity, and to prevent market
11                             saturation in certain territories.

12     ANSWER:         The allegations in Paragraph 70 state legal conclusions and on that basis Wells Fargo

13     denies them. Wells Fargo incorporates its answer to Paragraph 69 for its further answer to Paragraph
14     70.
15
                       71.     These circumstances give rise to an actual controversy and
16                             dispute between Diageo, the Trustee, and any prospective buyer
                               of the Diageo Products as to their respective interests in the
17                             Diageo Products given Diageo's legally protectible intellectual
                               property interests.
18
       ANSWER:         The allegations in Paragraph 71 state legal conclusions and on that basis Wells Fargo
19

20     denies them. Wells Fargo incorporates its answer to Paragraph 69 for its further answer to Paragraph

21     71.

22                     72.     A present adjudication of this controversy is necessary to guide
                               the parties' future conduct in this proceeding. This Court has the
23
                               authority, pursuant to 28 U.S.C. § 2201 and FED R. BANKR. P.
24                             7001(2) and (9), to adjudicate this controversy.

25     ANSWER:         Wells Fargo denies that this Court must adjudicate this Adversary Proceeding before

26     approving the Sale Motion and that the paragraph states legal conclusions and on that basis denies the
27     allegations of the paragraph.
28                                                        33

     Case: 20-04034       Doc# 5                Case No. Entered:
                                     Filed: 09/14/20     20-04034-RLE
                                                                   09/14/20 19:37:42       Page 33 of
                                                    41
                                                                                                    4827-5759-5083.v1
 1                      73.      Section 2201 of the Judicial Code provides, in pertinent part, the
                                 following:
 2
               In a case of actual controversy within its jurisdiction ... any court of the United States,
 3             upon the filing of an appropriate pleading, may declare the rights and other legal
 4             relations of any interested party seeking such declaration, whether or not further relief
               is or could be sought. Any such declaration shall have the force and effect of a final
 5             judgment or decree and shall be reviewable as such.

 6             28 U.S.C. § 2201.
 7     ANSWER:          Wells Fargo admits that 28 U.S.C. § 2201 speaks for itself and states that the allegations
 8
       of Paragraph 41 are legal conclusions and on that basis Wells Fargo denies the allegations of the
 9
       paragraph.
10
                        74.      Bankruptcy Rule 7001(2) and (9) requires that a proceeding to
11                               determine the validity, priority, or extent of a lien or other
                                 interest in property and to obtain a declaratory judgment on such
12
                                 determination is required to be in the form of an adversary
13                               proceeding.

14     ANSWER:          Wells Fargo admits that Bankruptcy Rule 7001(1) and (9) speak for themselves and

15     states that the allegations of Paragraph 74 are legal conclusions and on that basis Wells Fargo denies
16     the allegations of the paragraph.
17
                        75.      As previously alleged, the Diageo Products are not property of
18                               the Estate under applicable English law as well as under the
                                 explicit terms of the distribution agreements. Even if this Court
19                               finds that the Diageo Products are property of the Estate, the
                                 Trustee is precluded from using and selling the Diageo Products
20                               under both Section 365(c)(1) and 365(e)(2) of the Bankruptcy
21                               Code. The Trustee may not assume the Diageo Products
                                 Distribution Agreements without Diageo's consent under
22                               Section 365(c)(1) of the Bankruptcy Code. In addition, Diageo
                                 has the right to terminate the trademark license set forth in the
23                               Diageo Products Distribution Agreements because it is not
                                 required to accept performance from the Trustee under Section
24
                                 365(e)(2) of the Bankruptcy Code.19 If Diageo terminates the
25                               Diageo Products Distribution Agreements, Diageo has the right
                                 to repossess the Diageo Products under the terms of that
26
       19
         Non-exclusive licenses for the use of intellectual property are executory contracts under the Bankruptcy Code. In re
27     Access Beyond Tech., Inc., 237 B.R. 32, 45-47 (Bankr. D. Del. 1999); In re Golden Book Family Entm't, Inc., 269 B.R.
       300, 309 (Bankr. D. Del. 2001).
28                                                              34

     Case: 20-04034        Doc# 5                  Case No. Entered:
                                        Filed: 09/14/20     20-04034-RLE
                                                                      09/14/20 19:37:42              Page 34 of
                                                       41
                                                                                                             4827-5759-5083.v1
 1                                 agreement.20 If the Trustee sells the Diageo Products without
                                   curing the payment default under the Diageo Products
 2                                 Distribution Agreements and obtaining Diageo's consent, the
                                   Trustee will be infringing on Diageo's trademarks. The same
 3
                                   would be true of any entity that purchases the Diageo Products,
 4                                 unless Diageo consents. To the extent Diageo needs relief from
                                   stay to give notice of termination of the contract, upon such
 5                                 relief this complaint will serve as written notice under the
                                   Diageo Products Distribution Agreements that the Diageo
 6                                 Products Distribution Agreements are terminated, or as a request
                                   for Diageo to receive relief from stay in order to terminate the
 7
                                   Diageo Product Distribution Agreements.
 8
       ANSWER:            The allegations in Paragraph 75 state legal conclusions and on that basis Wells Fargo
 9
       denies them. Wells Fargo incorporates its answer to Paragraph 69 for its further answer to Paragraph
10
       75.
11

12                        76.      Section 365(c)(1) of the Bankruptcy Code generally provides
                                   that a trustee may assume or assign an executory contract
13                                 whether or not the executory contract prohibits assignment.
                                   However, Section 365(c)(2) of the Bankruptcy Code provides an
14                                 exception if "applicable law excuses" the non-debtor party "from
                                   accepting performance from the debtor or debtor in possession."
15
                                   11 USC §365(c)(1)(A). Similarly, Section 365(e)(1) generally
16                                 provides that a non-debtor counter party to an executory contract
                                   may not terminate the contract based upon the insolvency or
17                                 financial condition of the debtor; and Section 365(e)(2) provides
                                   an exception to that general rule by providing that a non-debtor
18                                 party may terminate an executory contract if applicable law
                                   excuses the non-debtor party from accepting performance from
19
                                   the trustee or an assignee of such contract. 11 USC
20                                 §365(e)(2)(A). The applicable law referred to in Section 365 is
                                   any nonbankruptcy law, and trademark law is "applicable law"
21                                 under Section 365 of the Bankruptcy Code. In re XMH Corp.
                                   647 F3d 690, 697 (7th Cir 2011). Trademark licenses are
22                                 personal in nature and the licensor is not required to accept
23                                 performance from a third-party unless the licensor consents. Me
                                   Renee World v. Elite World LLC, 674 Appx 620, 622 (9th Circ.
24                                 2016) ("It is well established that a trademark license cannot be
                                   assigned without the consent of the owner of the mark."); N.C.P.
25                                 Mktg. Group, Inc. v BG Star Prods., Inc. (In re N.C.P. Mktg.
                                   Group, Inc.), 337 BR 230, 237-238 (D Nev 2005) aff'd (9th Cir
26                                 2008) 279 Fed Appx 561 (unpublished opinion), cert denied
27
       20
            Mexico Border Distribution Agreement at 23 ¶19.2.1.
28                                                                35

     Case: 20-04034           Doc# 5                 Case No. Entered:
                                          Filed: 09/14/20     20-04034-RLE
                                                                        09/14/20 19:37:42     Page 35 of
                                                         41
                                                                                                       4827-5759-5083.v1
 1                               (2009) 556 US 1145, 129 S Ct 1577 ("NCP Marketing
                                 Group"). Therefore, under Section 365(e)(2) of the Bankruptcy
 2                               Code, because the Diageo Products Distribution Agreements are
                                 trademark licenses that prohibit assignment and permit the
 3
                                 termination of the license upon the insolvency of the Debtor,
 4                               Diageo is entitled to terminate the Diageo Products Distribution
                                 Agreements and is not required to accept performance of the
 5                               Diageo Products Distribution Agreements from the Trustee. All
                                 sales of the Diageo Products by the Debtor are governed by the
 6                               restrictions of the Diageo Products Distribution Agreements,
                                 and Diageo is not required to accept performance by the Trustee
 7
                                 of those obligations under the Diageo Products Distribution
 8                               Agreements because Diageo did not originally contract with the
                                 Trustee. The Diageo Product Distribution Agreements carefully
 9                               limit the territory of sale and the standards and requirements for
                                 the use of its trademarked goods in order to protect its brand
10                               name consistent with a trademark license. Diageo should be
11                               permitted to terminate the Diageo Products Distribution
                                 Agreements and exercise its remedies under those agreements,
12                               including repossession of the Diageo Products. Section
                                 365(e)(2) specifically refers to "the trustee" as being a party to
13                               whom the nondebtor party does not have to accept performance.
                                 Diageo understands that it must request relief from stay to
14                               terminate the Diageo Products Distribution Agreements and
15                               requests relief from stay in connection with this declaratory
                                 relief action.21
16
       ANSWER:          The allegations in Paragraph 76 state legal conclusions and on that basis Wells Fargo
17
       denies them. Wells Fargo incorporates its answer to Paragraph 69 for its further answer to Paragraph
18
       76.
19

20                      77.      Even if the Court determines that the Diageo Product
                                 Distribution Agreements cannot be terminated under Section
21                               365(e)(2) of the Bankruptcy Code, based upon Ninth Circuit law
                                 the Trustee is not able to assume the Diageo Product Distribution
22                               Agreements without Diageo's consent. Pursuant to Perlman v
23                               Catapult Entertainment, Inc. (In re Catapult Entertainment,
                                 Inc.) 165 F3d 747. (9th Cir 1999) ("Catapult"), if applicable law
24                               excuses the performance by a nondebtor party, then the trustee
                                 cannot assume or assign the contract. The Ninth Circuit has
25                               determined that the plain meaning of Bankruptcy Code
                                 §365(c)(1) requires courts to consider a "hypothetical test"
26
       21
         Diageo believes that it provided judicial economies by bringing all causes of action in one adversary proceeding rather
27     than file a separate motion for relief from stay with respect to the Diageo Products Distribution Agreements. Diageo is
       prepared to file a motion for relief from stay at the court's request.
28                                                               36

     Case: 20-04034         Doc# 5                 Case No. Entered:
                                        Filed: 09/14/20     20-04034-RLE
                                                                      09/14/20 19:37:42                Page 36 of
                                                       41
                                                                                                                4827-5759-5083.v1
 1                           which means that "a debtor in possession may not assume an
                             executory contract over the nondebtor's objection if applicable
 2                           law would bar assignment to a hypothetical third party, even
                             where the debtor in possession has no intention of assigning the
 3
                             contract in question to a third party." Id. at 750. While Catapult
 4                           involved patent law, trademark law has been determined to be
                             applicable law within the meaning of Section 365(c)(1),
 5                           including in the Ninth Circuit. N.C.P. Marketing Group, Inc 337
                             BR at 237; see also, In re XMH Corp. 647 F3d 690 (7th Cir
 6                           2011) (trademark licenses not assignable without clause
                             expressly authorizing assignment); Wellington Vision, Inc. v
 7
                             Pearle Vision, Inc. (In re Wellington Vision, Inc.) 364 BR 129
 8                           (SD Fla 2007); In re Trump Entertainment Resorts, Inc. 526 BR
                             116 (Bankr Del 2015). The analysis using trademark law as
 9                           outlined in NCP Marketing is the same as in Catapult; once it is
                             determined that the contract cannot be assigned, the Trustee
10                           cannot use the contract if the nondebtor party does not consent.
11                           Diageo has not consented to the Trustee assuming the Diageo
                             Product Distribution Agreements, and because the Diageo
12                           Product Distribution Agreements are trademark licenses, the
                             Trustee is not permitted to use the license provided under the
13                           Diageo Product Distribution Agreements to sell the Diageo
                             Products.
14
       ANSWER:        The allegations in Paragraph 77 state legal conclusions and on that basis Wells Fargo
15

16     denies them. Wells Fargo incorporates its answer to Paragraph 69 for its further answer to Paragraph

17     77.
18                    78.    For these reasons, Diageo may terminate the Diageo Products
                             Distribution Agreements under the ipso facto clause contained
19
                             in each agreement, pursuant 11 U.S.C. 365(e). Upon termination
20                           the Trustee will not be able to sell the Diageo Products and
                             Diageo may repossess all Diageo Products. In addition, the
21                           Diageo Product Distribution Agreements may not be assumed or
                             assigned by the Trustee. Under the reasoning of Catapult, the
22                           Trustee currently does not have the right to use the trademark
23                           license or the right to use or sell the Diageo Products, unless
                             Diageo consents. Under either analysis, the Trustee may not sell
24                           the Diageo Products under the Diageo Product Distribution
                             Agreements.
25
       ANSWER:        The allegations in Paragraph 78 state legal conclusions and on that basis Wells Fargo
26
       denies them. Wells Fargo incorporates its answer to Paragraph 69 for its further answer to Paragraph
27

28                                                      37

     Case: 20-04034     Doc# 5                Case No. Entered:
                                   Filed: 09/14/20     20-04034-RLE
                                                                 09/14/20 19:37:42       Page 37 of
                                                  41
                                                                                                  4827-5759-5083.v1
 1     78. Diageo does not explain how it would harmonize its interpretation of contractual provisions as

 2     barring sale of the products, in effect creating a consignment agreement, with the contract provisions
 3
       cited above confirming that the products were sold to Debtor in the first instance, that Debtor bore the
 4
       risk of loss and could resell the products at its discretion at any price it chose, and that on termination
 5
       of the Mexico Border Distribution Agreement Diageo had the option to repurchase the Products (rather
 6
       than the right to retake possession based on allegedly retaining legal title. The only construction the
 7

 8     Mexico Border Distribution Agreement that gives meaning to all of these provisions requires the Court

 9     to conclude that the provisions Diageo relies upon do not prevent Debtor from selling the Products
10     subject to whatever rights Diageo’s claims in sale proceeds.
11
                                        AFFIRMATIVE DEFENSE NO. 1
12

13             Diageo's claim in Count 1 that English law governs the effect of the title retention provision of
14     the distribution agreements is precluded by UCC § 2-401 because the goods have been delivered to
15
       and are in the possession of the Debtor, and UCC § 2-401 retention or reservation of title by a seller
16
       of goods notwithstanding shipment or delivery to the buyer constitutes only a reservation of a security
17
       interest.
18
                                        AFFIRMATIVE DEFENSE NO. 2
19

20
               Diageo's claim in Count 2 that Diageo's asserted legal and beneficial title to the Collateral is
21
       superior to Wells Fargo’s undisputed security interest in the products sold to, delivered to and in the
22
       possession of the Debtor, and that constitute the Collateral, is governed and barred by Article 9 of the
23

24     UCC. Wells Fargo has the prior perfected security interest in the products Diageo sold and delivered

25     to Debtor and which constitute the Collateral.

26

27

28                                                        38

     Case: 20-04034      Doc# 5                 Case No. Entered:
                                     Filed: 09/14/20     20-04034-RLE
                                                                   09/14/20 19:37:42        Page 38 of
                                                    41
                                                                                                    4827-5759-5083.v1
 1            Pursuant to UCC § 9-102, "the parties' freedom to stipulate the applicable law is limited."

 2     HSBC, 805 F. Supp. at 140. Moreover, UCC § 1-105 provides that "[w]here one of the following
 3
       provisions of this Act [referencing Section 9-102] specifies the applicable law, that provision governs
 4
       and a contrary agreement is effective only to the extent permitted by the law (including the conflicts
 5
       of laws rules) so specified." Id. (quoting UCC § 1-105). Quoting the Official Commentary to § 1-
 6
       105, the HSBC court noted further that: "[s]ubsection (2) spells out essential limitations on the parties'
 7

 8     right to choose the applicable law. Especially in Article 9, parties taking a security interest or asked

 9     to extend credit which may be subject to a security interest must have sure ways to find out whether
10     and where to file and where to look for possible existing filings." Id. And UCC § 9-102 applies to
11
       "any transaction (regardless of its form) which is intended to create a security interest in personal
12
       property or fixtures including goods… [including] to security interests created by … title retention
13
       contract …" Id. Accordingly, regardless of the parties to the Mexico Border Distribution Agreement's
14

15     selection of English law, this Court must look to Article 9 of the U.C.C. to identify and prioritize the

16     interests held by Wells Fargo and Diageo in the products that constitute the Collateral. Id.

17
              Applying English law, therefore, "would violate a fundamental purpose of … U.C.C. Article
18
       9: 'to create commercial certainty to rely on the specific perfection and priority rules that govern
19

20     collateral within the scope of Article 9.'" Id. (quoting Carlson v. Tandy Computer Leasing, 803 F.2d

21     391, 394 (8th Cir. 1986)). Moreover, "title to the goods passes when the seller fulfills his obligation
22     to deliver the goods to the place identified in the contract." Id. Because Debtor took title upon delivery
23
       of the goods, Debtor "possessed sufficient 'rights in the collateral' to give [Wells Fargo] a security
24
       interest under U.C.C. § 9-203." Id. at 143. Likewise, "the interests given up by [Diageo] and acquired
25
       by [Debtor] were enough to extinguish any Article 2 security interest" held by Diageo. Id. Finally,
26

27

28                                                        39

     Case: 20-04034      Doc# 5                Case No. Entered:
                                    Filed: 09/14/20     20-04034-RLE
                                                                  09/14/20 19:37:42        Page 39 of
                                                   41
                                                                                                   4827-5759-5083.v1
 1     Diageo is barred from claiming a security interest in the Collateral because it failed to file a UCC

 2     financing statement to perfect its alleged security interest in the Collateral.
 3

 4                                       AFFIRMATIVE DEFENSE NO. 3

 5
                      Diageo's claim in Count III is barred by the first sale doctrine. Neither the Trustee nor
 6
       any subsequent purchaser needs a license from Diageo to sell the products because the products are
 7

 8     genuine goods in which Diageo's trademark rights have been exhausted by the sale to Debtor. Courts

 9     have long recognized that the right of a trademark owner "to control distribution of its trademarked

10     product does not extend beyond the first sale of the product." Sebastian Int'l, Inc. v. Longs Drug Stores
11     Corp., 53 F.3d 1073, 1074 (9th Cir. 1995). Thus, "[r]esale by the first purchaser of the original article
12
       under the producer's trademark is neither trademark infringement nor unfair competition." Id. Here,
13
       it is undisputed that Diageo sold the products to Debtor. This first sale exhausted Diageo's trademark
14
       rights and prevents Diageo from using its trademarks to control further distribution of the Products.
15

16     Indeed, numerous provisions of the Mexico Border Distribution Agreement make clear that a sale

17     from Diageo to Debtor occurred. See, e,g., Mexico Border Distribution Agreement at Section 4.1

18     ("The Products sold by the Company to the Distributor under this Agreement shall be sold at the list
19     prices which may from time to time be established by the Company for sales to distributors.")
20
       (emphasis added); id. at Section 4.6 (All Products supplied by the Company under this Agreement will
21
       be sold FOB named seaport (unless states otherwise) and the Distributor will be responsible for
22
       arranging and paying all costs of transport and insurance from that point.") (emphasis added); id. at
23

24     Section 4.15 ("Risk of loss of or damage to any of the Products supplied FOB named seaport, will pass

25     to the Distributor when the goods pass the ship's rail at the port of shipment.") (emphasis added); id.

26     at Section 7.1 ("The Distributor shall not resell the Products except in the bottles in which they are
27
       received from the Company or the Nominated Supplier and shall ensure that until resale such bottles
28                                                         40

     Case: 20-04034      Doc# 5                 Case No. Entered:
                                     Filed: 09/14/20     20-04034-RLE
                                                                   09/14/20 19:37:42      Page 40 of
                                                    41
                                                                                                  4827-5759-5083.v1
 1     and their contents are and remain in the same condition as when received by the Distributor from the

 2     Company …") (emphasis added); id. at Section 7.2 ("The Distributor will be entitled to resell the
 3
       Products to its customers at such prices as it may determine") (emphasis added); id. at Section 19.2.1
 4
       ("Upon termination of the Agreement for any reason: - the Company or its nominee will be entitled
 5
       (but not obliged) to repurchase from the Distributor any stocks of the Products in the possession of
 6
       the Distributor …") (emphasis added). The fact that Diageo purported to retain title, or agreed to
 7

 8     delayed payment terms, are insufficient to transform the transaction with Debtor into something other

 9     than a "sale" for purposes of trademark law.
10
                      Wells Fargo reserves the right to amend its Answer to add affirmative defenses and/or
11

12     counterclaims as they become known and in accordance with this Court's orders.

13

14

15       Dated: September 14, 2020                            PILLSBURY WINTHROP SHAW
                                                              PITTMAN LLP
16

17                                                            /s/ Jonathan R. Doolittle
                                                        By:
18                                                            JONATHAN R. DOOLITTLE
19                                                            Attorneys for Plaintiff Wells Fargo Bank,
                                                              National Association
20

21

22

23

24

25

26

27

28                                                      41

     Case: 20-04034     Doc# 5                Case No. Entered:
                                   Filed: 09/14/20     20-04034-RLE
                                                                 09/14/20 19:37:42        Page 41 of
                                                  41
                                                                                                4827-5759-5083.v1
